Citation Nr: 1216872	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and/or depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from July 2003 to March 2007.  He received the Iraq Campaign Medal.  He served in Kuwait and Iraq during the period from December 2005 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.
 
This case was previously before the Board in January 2011 and remanded for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the January 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As noted in the January 2011 remand, a February 2008 statement may be construed as a notice of disagreement to the October 2007 rating decision, as it was within one year of that decision.  Moreover, the Board found that the appellant's January 2009 VA Form 9 could be construed as a timely substantive appeal.  Thus, the Board found that the RO decision on appeal is the October 2007 rating decision.  
 
As noted in the January 2011 Board remand, the issues of entitlement to service connection for a shoulder disability and headaches have been raised by the record (See January 2007 VA form 9), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The appellant also indicated that he wished to reopen his claim for entitlement to service connection for hepatitis and file a claim for entitlement to service connection for a disability manifested by ticks/twitches/grinding of teeth.  (See January 2007 VA Form 9).  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has an acquired psychiatric disability, to include PTSD and/or depression, that is related to service.  


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and/or depression, was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in June 2007 fully satisfied the duty to notify provisions in regard to the appellant's claim for entitlement to service connection for PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

In regard to the appellant's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and/or depression, adequate notice was provided in January 2011, in compliance with the January 2011 Board remand order.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since the claim was readjudicated thereafter, and a supplemental statement of the case (SSOC) was provided to the appellant in May 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded September 2007 and April 2011 medical examinations to obtain opinions as to whether any psychiatric disability found in the examination was the result of service.  These opinions were rendered by a medical professional following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid a factual foundation for the conclusions that were reached.  The April 2011 VA examiner substantially addressed the issues requested in the January 2011 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

The appellant contends that he has an acquired psychiatric disorder, to include PTSD and/or depression, that is related to service.  For the reasons that follow, the Board finds that service connection is not warranted.

The appellant's service treatment records reflect that he served in Iraq and Kuwait.  The records do not reflect that he was diagnosed with depression or PTSD in service.  An October 2002 enlistment examination report reflects that the appellant was psychiatrically normal.  In an October 2002 report of medical history, the appellant denied having had nervous trouble of any sort or depression or excessive worry.

June 2004, May 2004, August 2004, September 2004, October 2004, December 2004 and January 2005 service treatment records reflect that the appellant denied having been bothered by feeling down, depressed, or hopeless in the past month.  The service treatment records also reflect that he denied having been bothered by little interest or pleasure in doing things in the past month.  

An August 2005 service treatment record indicates that the appellant denied having felt sad, down or depressed in the past months.  A November 2005 service treatment record reflects that the appellant had no recent depression and no feelings of hopelessness.  He had no loss of interest in activities or anhedonia.  

A July 2006 post-deployment health assessment, following the appellant's deployment to Kuwait and Iraq, reflects that the appellant did not have difficulty remembering.  He did not report having little interest or pleasure in doing things, feeling down, depressed or hopeless, or having thought of being better off dead or hurting himself in some way over the last two weeks.  He reported that he did see a coalition member wounded, killed or dead during his deployment.  He reported that during the deployment, he felt that he was in great danger of being killed.  He did not report having had any experience that was so frightening, horrible, or upsetting that he had nightmares about it or thought about it when he did not want to, tried hard not to think about it, was constantly on guard, watchful or easily started, or felt numb or detached from others, activities or his surroundings.  He did not report having thoughts or concerns about serious conflicts with his family member or close friends or hurting or losing control with someone.  

A November 2006 post-deployment health reassessment, following the appellant's deployment to Iraq, reflects that the appellant rated his health as about the same as before he deployed.  He reported having had nightmares or thinking about an upsetting experience when he did not want to.  He also reported that he was constantly on guard, watchful or easily startled.  However, he denied trying hard not to think about the upsetting experience or going out of his way to avoid situations that reminded him of it.  He also denied feeling numb or detached from others, activities or his surroundings.  He denied having had little interest or pleasure in doing things, and denied feeling down, depressed or hopeless over the past month.  

A March 2007 social work assessment indicates that the appellant reported having insomnia.  He reported that he was never able to sleep while in Iraq and that he had "to take sleeping pills" to go to sleep.  The appellant's depression screen was negative.  He had a positive screen for PTSD.  He reported that he had an experience that was so frightening, horrible, or upsetting that in the past month he had nightmares about it or thought about it when he did not want to, was constantly on guard, watchful or easily startled and felt numb or detached form others, activities or his surroundings.  

A September 2007 VA examination report reflects that the appellant appeared to function well and appropriately for his age.  He had vocational goals that he was moving toward and he had positive family and social relationships.  His psychomotor activity and speech were unremarkable.  He was cooperative, friendly, relaxed and attentive.  His affect was normal and his mood was good.  His thought process and thought content were unremarkable.  He reported that on two to three night per week, he was unable to fall asleep for up to two hours and usually got out of bed until he was drowsy again.  He did not have homicidal or suicidal thoughts or panic attacks.  His remote, recent, and immediate memory was normal.  

The appellant reported that he found combat experience particularly traumatic.  He denied feeling intense fear, feelings of hopelessness or feelings of horror.  He stated that while he was serving as an escort for builders in Iraq, he experienced multiple episodes of gunfire or mortar rounds.  He described the intensity of the situation as "exciting," and he felt the importance of having to get workers inside buildings and out of danger.  He denied helplessness, terror or fear of dying.  The appellant reported recurrent distressing dreams of the event, difficulty falling asleep or staying asleep, and exaggerated startle response.  The disturbance did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  He reported that nightmares involving the image of being shot or the sound of gunfire were common after his tour in Iraq, but they did not continue after his discharge.  His difficulty falling asleep occurred while in the Army, but he could not recall when it began.  

The September 2007 VA examiner found that the appellant had an Axis I diagnosis of mild primary insomnia.  The VA examiner noted that although the appellant was not on combat duty, his life was in danger through gunfire and mortar rounds while on escort duty.  He recalled the intensity of the danger, but did not recall terror or helplessness.  His symptoms at this point were mild and his functioning appeared high.  He denied other anxiety symptoms and denied symptoms of depression.  The VA examiner did not find that the appellant met the criteria for a PTSD diagnosis.  

A January 2008 VA treatment record reflects that the appellant reported having had problems with his memory over the past six months.  He also related that it was hard to get to sleep and he was not happy.  He did not have any motivation.  The impression was depression.  The VA physician noted that he believed it was probably behind all of his memory concerns.  He was prescribed 100 mg of sertraline.  Another January 2008 VA treatment record reflects that a depression screening indicated the appellant had moderate depression.  In another January 2008 VA treatment record, the appellant reported that symptoms of depression, poor memory, lack of motivation and no sex drive had been present for the past two months and that they had been getting worse.  He reported that he had some depression when he was a teenager.  He reported being anxious at times but denied any attacks.  Anhedonia had been present for the past two months.  He reported sleep disturbance and having nightmares one to two nights a week.  He denied any suicidal ideation but one year ago.  On mental examinations, his thoughts were logical and coherent without evidence of psychosis.  His insight was limited and his judgment was mildly impaired.  A nurse practitioner noted that the impression was PTSD.  The plan was to being a trial of Remoren for mood, anxiety and insomnia, and a trial of Abilify for psychosis.  

A March 2008 VA mental health initial evaluation note, which was completed by a social worker, reflects that the appellant reported feeling depressed for a couple of months.  He reported feeling depressed a couple of times with the first time being either in high school or in Germany while in the military.  The impression was major depressive disorder, recurrent and partially treated, and alcohol abuse.  The appellant reported feeling depressed before starting medication, but not feeling depressed for the last two weeks.  He described having one suicidal ideation last year.  He described having continued loss of interests, feeling depressed, and a continued loss of appetite, fatigue and concentration.  He reported that he was on escort duty in Iraq when he came under attack from stray rounds firing.  He also reported walking by an unexploded rocket and feeling scared.  He stated that he had distressing dreams of the event and intense physiological distress.  

In a March 2008 addendum to the VA mental health initial evaluation note, a clinical social worker found that the appellant had an Axis I diagnosis of PTSD. The appellant reported that he had felt intense fear during the experience of being mortared and stated that he felt really sick.  He stated that when he experienced mortar attacks, with the closest explosion 200 yards away, his response was to shake, become pale and feel really sick.  The appellant indicated that he had experienced depressive symptoms since his return from Iraq.  He stated that he had felt depressed and irritable most of the time.  He reported a loss of interest in pleasurable activities, depressed mood, appetite reduction, sleep problems (helped my medications), lethargy, poor concentration and low energy.  

An April 2008 VA mental health telephone encounter note reflects that the appellant reported that due to transportation problems he may not start a PTSD Coping Skills group quickly, but stated that he would attend when possible.  A depression screen indicated he had moderate depression.  

A July 2008 VA social work note reflects that the appellant inquired about his denial of his PTSD claim.  The social worker noted that the appellant appeared depressed as evidence by his monotone voice and slow movements.  An April 2010 VA nursing telephone encounter note reflects that the appellant reported that he was doing well.  

The appellant was evaluated at an April 2011 VA examination.  The VA examiner found that the appellant had Axis I diagnoses of alcohol abuse and depressive disorder, not otherwise specified.  The VA examiner noted that he could not say whether the depressive disorder was due to alcohol abuse for sure, but likely so, given the extent of his drinking.  The VA examiner found that the appellant did not have diagnoses of PTSD or major depressive disorder, particularly given the extent of his drinking (this was among the exclusion criteria).  Since he reported disturbance in mood, the diagnosis of depressive disorder, not otherwise specified was given.  The VA examiner noted that it was possible his mood, energy and sleep would improve quite a bit given some time away from alcohol.  The VA examiner found that it was not at least as likely as not that the appellant had any psychiatric disability that was causally related to his military service.

The April 2011 VA examiner noted that the appellant provided somewhat different information the day of the examination, compared with statements he had previously made in regard to whether or not he felt "traumatized" by any of his experiences in Iraq.  While he did say that there were some occasions when he thought he might die over there, he really did not talk about any of his experiences as if he were terrified, horrified, or had a sense of helplessness while he was over there.  In talking about the few "stressful'" experiences, he did not appear at all distressed.  He did not report actual reexperiencing of traumatic experiences or specific avoidance behaviors despite marking such items on a checklist just prior to being interviewed for the examination.  The VA examiner noted that he was not considered a reliable historian, given the inconsistency between the information he gave on a form versus what he actually reported during the interview and also versus the information he had previously reported. 

When the April 2011 VA examiner asked the appellant why he did not talk about feeling "stressed" by anything in the Middle East the first time he was seen for a VA examination, the appellant stated that he had never talked to a psychiatrist before and was afraid maybe he would be locked up or something like that.  He was unable to explain why he would not have talked about it with those who were evaluating him for the purpose of treatment.  The VA examiner noted that an additional factor against being severely affected negatively by his service experiences was the fact that he had not sought psychiatric treatment since then.  The VA examiner noted that the appellant had never followed up with treatment recommendations and told the VAMC social worker who phoned him last year that he was doing well at the time.  The VA examiner also noted that in the post-deployment health reassessment form the appellant completed in November 2006, he denied having any trouble with sleep, fatigue, memory, irritability, serious conflicts with family, close friends or at work.  He also denied avoidant behavior, feeling numb or detached, depressed mood, or decreased interest or pleasure in doing things.  He indicated he had hypervigilance and reexperiencing symptoms, but also indicated that the problems were not difficult at all in terms of psychosocial functioning.  As a result of these findings, the VA examiner found the appellant did not have PTSD or any psychiatric disability related to service.  The Board finds the April 2011 VA examination report to be adequate.  The VA examiner based his opinions on an examination and a review of the claims file, including the appellant's service and VA treatment records.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Service connection is not warranted without a showing of a current disability.

As noted above, the April 2011 VA examiner found that the appellant did not have a diagnosis of PTSD.  The VA examiner specifically noted that the appellant had made conflicting statements as to whether he felt "traumatized" by any of his experiences in Iraq.  The VA examiner noted that the appellant was not considered to be a reliable historian, given the inconsistency between the information he gave on a form versus what he reported during the interview and what he had previously reported.  The September 2007 VA examiner also did not find that the appellant had a diagnosis of PTSD.  The appellant was diagnosed with PTSD in January 2008 by a nurse practitioner, and in March 2008 by a social worker.  The September 2007 VA examiner was a psychologist while the April 2011 VA examiner was a psychiatrist.  The Board finds that September 2007 VA examination and April 2011 VA examination reports are more probative than the January 2008 and March 2008 VA treatment records indicating the appellant had diagnoses of PTSD.  In contrast to the January 2008 and March 2008 VA treatment records, the September 2007 and April 2011 VA examinations were based on complete reviews of the claims file and thorough examinations of the appellant, including the appellant's service treatment records.  Both VA examiners provided rationales for their opinions.  Based on a review of the record, an evaluation, and a checklist filled out by the appellant immediately prior to the evaluation, the April 2011 VA examiner found noted that the appellant made conflicting statements regarding his symptoms and was not a reliable historian.  Consequently, the Board finds that the appellant did not have a diagnosis of PTSD during the period on appeal.  In the absence of a diagnosis of PTSD during the period on appeal, service connection for PTSD is not warranted.

The appellant did have a diagnosis of depressive disorder during the period on appeal, satisfying the first element of a service connection claim.  The April 2011 VA examiner found that the appellant has an Axis I diagnosis of depressive disorder, not otherwise specified.  However, the Board finds that a preponderance of the evidence is against a finding that the appellant's depressive disorder is related to service.  

As discussed above, the appellant's service treatment records reflect that he consistently denied having been bothered by feeling down, depressed, or hopeless in the past month.  He also denied having been bothered by little interest or pleasure in doing things.  The November 2005 service treatment record reflects that the appellant had no recent depression and no feelings of hopelessness.  He had no loss of interest in activities or anhedonia.  The July 2006 post-deployment health assessment, following the appellant's deployment to Kuwait and Iraq, reflects that the appellant did not have difficulty remembering.  He did not report having little interest or pleasure in doing things, feeling down, depressed or hopeless, or having thought of being better off dead or hurting himself in some way over the last two weeks.  The November 2006 post-deployment health reassessment, following the appellant's deployment to Iraq, reflects that the appellant denied feeling numb or detached from others, activities or his surroundings.  He denied having had little interest or pleasure in doing things, and denied feeling down, depressed or hopeless over the past month.  The March 2007 social work assessment reflects that the appellant's depression screen was negative.  The September 2007 VA examination report indicates that the appellant's affect was normal and his mood was good.  He did not have homicidal or suicidal thoughts.  The VA examiner noted that the appellant denied having symptoms of depression.  The April 2010 VA nursing telephone encounter note reflects that the appellant reported that he was doing well.  

The appellant's VA treatment records first indicate that the appellant reported depression in January 2008, more than nine months following his discharge from service.  The January 2008 VA treatment record reflects that the appellant was diagnosed with depression.  Another January 2008 VA treatment record reflects that a depression screening indicated the appellant had moderate depression.  In another January 2008 VA treatment record, the appellant reported that symptoms of depression, poor memory, lack of motivation and no sex drive had been present for the past two months.  The March 2008 VA mental health initial evaluation note, which was completed by a social worker, reflects that the appellant reported feeling depressed for a couple of months, which indicates that his depression started after service.  The impression was major depressive disorder, recurrent and partially treated, and alcohol abuse.  The appellant did describe having one suicidal ideation last year, which would have been closer to his time in service.  

The April 2011 VA examiner found that the appellant's depressive disorder, not otherwise specified, was likely related to his alcohol abuse.  The VA examiner also noted that major depressive disorder was not diagnosed, particularly given the extent of his drinking, which was among the exclusion criteria.  The VA examiner also noted that he was not considered a reliable historian, given the inconsistency between the information he gave on a form versus what he actually reported during the interview and also versus the information he had previously reported.  The VA examiner found the appellant did not have any psychiatric disability related to service.  

The Board finds the overall evidence reflects that the appellant's depressive disorder is not related to service.  The appellant consistently denied having symptoms of depression in service.  He also denied having symptoms of depression at the September 2007 VA examination.  The first record of the appellant reporting symptoms of depression was a January 2008 VA treatment record, more than nine months following his discharge from service.  The April 2011 VA examiner found that it was likely the appellant's depressive disorder was related to alcohol abuse.  Although the January 2008 VA treatment record reflects that the appellant had a diagnosis of depression, the clinician did not indicate whether it was related to service.

The appellant has contended that he has an acquired psychiatric disability, to include PTSD and depression, that is related to service.  Although a lay person may be competent to report the etiology of a disability, depression is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by a psychiatric examination, the Board finds that the probative value of any such opinion is outweighed by that of the April 2011 VA examiner, who has education, training and experience in evaluating the etiology of a psychiatric disability. The VA examiner reviewed the appellant's claims folder and opined that it was not at least as likely as not that the appellant's had a psychiatric disability that was related to service.  

As noted above, certain chronic disabilities, such as psychoses, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  See 38 C.F.R. §§ 3.307, 3.309.  The evidence of record does not indicate that the appellant had a psychosis within one year of separation from active duty.  One of the January 2008 VA treatment records, dated within one year of discharge service, did note that the appellant would start a trial of Abilify for psychosis.  However, the same January 2008 VA treatment record reflects that the appellant's thoughts were logical and coherent without evidence of psychosis.  Thus, the January 2008 VA treatment record indicates the appellant did not have a psychosis.  No other evidence of record indicates the appellant had a psychosis within one year of service.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  At the September 2007 VA examination, the appellant denied having symptoms of depression.  The March 2008 VA treatment record indicated the appellant had been depressed for a couple of months, indicating his symptoms began after his discharge from service.  He reported feeling depressed a couple of times with the first time being either in high school or in Germany while in the military, but did not indicate that he had experienced depression since service.  The March 2008 VA addendum treatment record reflects that the appellant reported that he had depressive symptoms since his return from Iraq.  The appellant is competent to report having symptoms of depression capable of lay observation.  However, due to the inconsistencies in the appellant's statements regarding the onset of his depression, the Board finds the appellant's assertion as to continuity of symptomatology since service to be less than credible.

In sum, the Board finds that a preponderance of the evidence is against the appellant's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.  As discussed above, the Board finds that the appellant did not have PTSD during the period on appeal and that the appellant's depressive disorder is not related to service.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disability to include PTSD and/or depression, is denied.



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


